19-10384-shl          Doc 829       Filed 08/28/19       Entered 08/28/19 17:20:38               Main Document
                                                        Pg 1 of 4


                          IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                                )
In re:                                                          )    Chapter 11
                                                                )
                                                           1
TRIDENT HOLDING COMPANY, LLC, et al.                            )    Case No. 19-10384 (SHL)
                                                                )
                                      Debtors.                  )    (Jointly Administered)
                                                                )
                                                                )

                                            MEDIATION REPORT

           Hon. James M. Peck (Ret.), in his capacity as mediator (the “Mediator”) appointed under

that certain Order Assigning Matter To Mediation Nunc Pro Tunc To June 27, 2019 And

Establishing Briefing Schedule On Motion To Dismiss [Docket No. 652] (the “Mediation

Order”)2 entered July 8, 2019, submits this report in accordance with paragraph 9 of the

Mediation Order. The Mediation Order requires that, at the conclusion of the Mediation, the

Mediator shall file with the Court a memorandum stating (1) that the Mediator has conducted the

Mediation, (2) the names of counsel and principals who participated in the Mediation, (3) the

identification of any party that has not acted in good faith during or in connection with the

Mediation, and (4) whether and to what extent the Mediation was successful.




1
  The Debtors in these chapter 11 cases, along with the last four digits of their respective tax identification numbers,
are as follows: Trident Holding Company, LLC (6396); American Diagnostics Services, Inc. (2771); Community
Mobile Diagnostics, LLC (9341); Community Mobile Ultrasound, LLC (3818); Diagnostic Labs Holdings, LLC
(8024); FC Pioneer Holding Company, LLC (6683); JLMD Manager, LLC (8470); Kan-Di-Ki LLC (6100); Main
Street Clinical Laboratory, Inc. (0907); MDX-MDL Holdings, LLC (2605); MetroStat Clinical Laboratory – Austin,
Inc. (4366); MX Holdings, LLC (8869); MX USA, LLC (4885); New Trident Holdcorp, Inc. (4913); Rely
Radiology Holdings, LLC (3284); Schryver Medical Sales and Marketing, LLC (9620); Symphony Diagnostic
Services No. 1, LLC (8980); Trident Clinical Services Holdings, Inc. (6262); Trident Clinical Services Holdings,
LLC (1255); TridentUSA Foot Care Services LLC (3787); TridentUSA Mobile Clinical Services, LLC (0334);
TridentUSA Mobile Infusion Services, LLC (5173); U.S. Lab & Radiology, Inc. (4988). The address of the Debtors’
corporate headquarters is 930 Ridgebrook Road, 3rd Floor, Sparks, MD 21152.
2
    Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Mediation Order.

                                                           1
ny-1724087
19-10384-shl     Doc 829     Filed 08/28/19    Entered 08/28/19 17:20:38         Main Document
                                              Pg 2 of 4


       1.      The Mediator engaged in informal discussions with the Mediation Parties

commencing June 27, 2019, and conducted formal mediation sessions in person and by

telephone conference during the period from July 16, 2019 through July 30, 2019. An agreement

regarding economic terms of a proposed settlement of the qui tam litigation against Trident was

reached on July 30, 2019 with the understanding that further time was needed to obtain greater

clarity as to certain material non-economic issues. Conversations involving the Debtors, Silver

Point and the United States of America have continued through the week of August 26, 2019

with the aim of resolving these issues. The Mediator has been informed regarding the progress

of these conversations, but he has not participated in them directly.

       2.      A list of the names of counsel and principals who participated in one or more

formal mediation sessions is attached hereto as Exhibit A.

       3.      All Mediation Parties participated in good faith.

       4.      The Mediator is pleased to report that the Mediation has concluded successfully

and that all disputes submitted to Mediation in relation to the qui tam litigation have been settled

subject to definitive documentation and satisfaction of certain conditions. The Mediator expects

that a Bankruptcy Rule 9019 motion will be filed by the Debtors in due course seeking approval

of this settlement.

Respectfully submitted,


Dated: August 28, 2019                     /s/ James M. Peck
                                         James M. Peck
                                         MORRISON & FOERSTER LLP
                                         250 West 55th Street
                                         New York, New York 10019
                                         Telephone: (212) 468-8000
                                         Facsimile: (212) 468-7900
                                         JPeck@mofo.com

                                         Mediator

                                                 2
ny-1724087
19-10384-shl    Doc 829    Filed 08/28/19      Entered 08/28/19 17:20:38     Main Document
                                              Pg 3 of 4


                                             Exhibit A

The Mediation Parties are listed in bold below, followed by the names of counsel and principals
who participated. Financial advisors also played a significant role in the Mediation but their
names have not been included.


1.     The Debtors

       James J. Mazza, Jr.
       Justin Winerman
       Jason Kestecher
        Counsel, Skadden, Arps, Slate, Meagher & Flom LLP

       William H. Jordan
       Jason Popp
        Counsel, Alston & Bird LLP

       Andrei Soran
        Principal, Chief Executive Officer

       Thomas McCaffery
        Principal, General Counsel

2.     United States of America

       Joel M. Sweet
       Veronica J. Finkelstein
        Counsel, The United States Attorney’s Office, Eastern District of Pennsylvania

       Lawrence Fogelman
       Jessica J. Hu
        Counsel, The United States Attorney’s Office, Southern District of New York

       Michael Podberesky
        Counsel, The United States Department of Justice

3.     Mr. Peter Goldman

       U. Seth Ottensoser
        Counsel, Keller Lenkner LLC

       James D. Young
        Counsel, Moran & Morgan P.A.




                                                3
ny-1724087
19-10384-shl   Doc 829       Filed 08/28/19    Entered 08/28/19 17:20:38   Main Document
                                              Pg 4 of 4


4.     Mr. Ravi Srivastava

       Sherrie R. Savett
       Russell D. Paul
        Counsel, Berger Montague P.C.

       Michael S. Etkin
       Nicole Fulfree
        Counsel, Lowenstein Sandler

5.     SPCP Group, LLC

       Robert A. Britton
       Aidan Synnott
       Christopher Hopkins
       Grace C. Hotz
        Counsel, Paul, Weiss, Rifkind, Wharton & Garrison LLP

       Lynn Shapiro Snyder
       Melissa Jampol
       Kevin Ryan
        Counsel, Epstein Beck Green, P.C.

       Timothy Lavelle
        Principal, Chief Financial Officer

       Alexander Stolarz
        Principal, Analyst

6.     Official Committee of Unsecured Creditors

       David M. Posner
       Gianfranco Finizio
       Kelly Moynihan
        Counsel, Kilpatrick Townsend & Stockton LLP




                                                4
ny-1724087
